DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-13, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0206917.
Regarding claims 1, 3-5, 8 and 9, the ‘917 teaches a method the positions and moves an end effector, detects a backside property of a wafer and analyzes the backside of the wafer to determine results, as claimed, see paragraphs 0027 through 0040.
Regarding claims 10-13 and 16, the ‘917 reference teaches a robot arm device, as claimed, see figures 1 and 2, and paragraphs 0024+.
Regarding claims 17-19, the ‘917 reference teaches the method for moving the end effector, obtaining a property of a backside, and moving the wafer using the end effector based on the analysis unit, see paragraphs 0027 through 0040.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0194183.
Regarding claims 1 and 2, the US ‘183 teaches a method for positioning an end effector and detecting a wafer backside and reporting an alarm signal when the analysis result is anomalous, see paragraph 0030 through 0039.

Allowable Subject Matter
Claims 6, 7, 14, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the acoustic detector as claimed in claims 6, 7, 14, and 15.  The prior art was also not found to teach the method step claimed in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art not relied upon and cited on the PTO-892 show further examples of robot arm devices with end effectors for handling wafers and analyzing the backside of the wafer.  The relied upon prior art is considered the best prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



12 September 2022